In re: Walter Booth, II applying for writ of mandamus.
Writ granted. The district judge is ordered to act on the application for writ of habeas corpus. An appeal suspends the execution of sentence. C.Cr.P. 913. There is no right to transfer a prisoner to the Department of Corrections while the prisoner’s appeal is pending, State ex rel. Matthews v. Henderson, La., 292 So.2d 496 (1974), in the absence of a finding that the particular prisoner involved is a security risk. State ex rel. Matthews v. Henderson, La., 292 So.2d 496 (1974).